DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are examined on merits herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims:
“another end of the assist pattern is connected to the inner circumference of the first pattern”, as Claim 3 recites, where Claim 3 depends on Claim 1 that recites: “one end of the assist pattern is connected to the first pattern”.
“one end of each of the plurality of sub-patterns of the second pattern is arranged in a zigzag pattern”, as Claim 19 recites.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0081 of the published application, US 2022/0059446, describing second embodiment (Figs. 6-10), states: “each of the first portion 20-1a of the first pattern 20-1 and the second assist pattern 40-2 may have the fourth width W4a. The recitation is unclear, since Fig. 7 of the embodiment shows that width W4a is created as a sum of 20-1a and 40-2.  And paragraph 0087, related to the same embodiment, states that width W4a includes 20-1a and 40-2, e.g., paragraph 0081 and paragraph 0087 contradict to each other and paragraph 0081 contradicts to Fig. 7.
Paragraphs 0111 and 0115, related to embodiment 3 (Figs. 11-15), have a similar type of inconsistency as paragraphs 0081 and 0087, while Fig. 12 supports paragraph 0115 and does not support paragraph 0111.
Paragraphs 0140 and 0144, related to embodiment 4 (Figs. 16-20), have a similar type of inconsistency as described above, while Fig. 17 supports paragraph 0144 and does not support paragraph 0140.
Appropriate corrections/clarifications are required.

Claim Objections
Claims 14 and 16 are objected to because of the following informalities:  
Claim 14 recites (lines 2-3): “are each line and space pattern areas that comprise lines”. Examiner suggests changing the recitation to: “pattern area are each lines and spaces pattern area that comprises lines”.
Claim 16 recites (lines 2-3): “widths of ones of the plurality of sub-assist patterns is equal to respective widths of ones of the plurality of sub-patterns”. Examiner suggests changing the recitation to: “a width of any sub-assist pattern is equal to a width of any sub-pattern”, to avoid a question of uncertainty (with a possible ground for a rejection under 35 U.S.C. 112(b)) - How many (which of) ones of the sub-assist patterns and sub-patterns have equal width?
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-3, 7-11, 13, and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 2: Claim 2 recites: “the second pattern and the assist pattern are narrow patterns with respective second and third widths that are less than the first width of the first pattern”. The recitation, with respect to second and third widths, is unclear, since contradicts to the specification of the application (see paragraphs 0046-0049 of the published application), teaching a similar limitation with respect to second width W2a and third width W3a, wherein the W2a and W3a are widths of one line (such as 40-1a) of the assist pattern 40-1 and one line (such as 30-1a) of the second pattern 30-1, accordingly, wherein “lines“ cited by Claim 1, on which Claim 2 depends, are, otherwise, called either sub-assist patterns (if they belong to 40-1a, 40-1b, 40-1c – in Fig. 2 of the application), each having a width W2a (as in Claim 6), or sub-patterns (if they belong to 30-1a and 30-1b – in Fig. 2) of the second pattern, each having a width W3a  - see Claims 5 and 6.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above limitation was interpreted in accordance with the specification of the application as: “the second pattern and the assist pattern are patterns with narrow second and third widths of one line of the second pattern and assist patterns, accordingly, that are less than the first width of the first pattern”.
In re Claim 3: Claim 3, dependent on Claim 1, recites: “another end of the assist pattern is connected to the inner circumference of the first pattern”. The recitation is unclear, since Claim 1 recites: “one end of the assist pattern is connected to the first pattern”, while the specification, including drawings, teaches that only one end of the assist pattern 40-1 is connected to the first pattern 20-1 (such as to the part 20-1b of the first pattern 20-1, see Fig. 2), which can be also stated as connected to the inner circumference OS2 (see Fig. 2).
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above recitation of Claim 3 was interpreted in accordance with the specification of the application as: “the one end of the assist pattern is connected to the inner circumference of the first pattern”.
In re Claim 7: Claim 7 recites: “a second distance between ones of the plurality of sub-assist patterns”. The recitation is unclear, since the current application teaches at least three sub-assist patterns, 40-1a, 40-1b, and 40-c (while figures of the application show not three, but five lines of the assist pattern 40-1), and a distance between 40-1a and 40-1b is different from a distance between 40-1a and 40-1c, while the claim does not specify between which sub-assist patterns the second distance is measured.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above limitation was interpreted in accordance with the specification of the application as: “a second distance between adjacent sub-assist patterns”. 
In re Claims 8-10: Claims 8-10 have the same issues as Claim 7, and appropriate correction is required. 
For this Office Action, the limitation of Claim 8: “a second distance between two of the plurality of sub-assist patterns is equal to a third distance between two of the plurality of sub-patterns of the second pattern” was interpreted as: “a second distance between adjacent two of the plurality of sub-assist patterns is equal to a third distance between adjacent two of the plurality of sub-patterns of the second pattern”. 
Similar limitations of Claims 9 and 10 were interpreted in a similar matter. 
In re Claim 11: Claim 11 recites in lines 2-3: “sixth widths of ones of the plurality of sub-assist patterns are different from each other”. The recitation is unclear – if widths are different, why all of them are identified as a “sixth width”?
Appropriate correction is required to clarify the claim language.
For this Office Action, based on embodiments 3 (Figs. 11-15) and 4 (Figs. 16-20) of the current application and their descriptions in the specification, the limitation of lines 2-3 was interpreted as: “a width value of a first sub-assist pattern is different from that of a second sub-assist pattern”.
In re Claim 11: Claim 11 recites in lines 4-5: “the sixth widths of the ones of the plurality of sub-assist patterns are greater than a third width of ones of the plurality of sub-assist pattern”. The recitation is unclear for the same reason that lines 2-3 are unclear and appropriate correction is required.
For this Office Action, the above recitation of Claim 11 was interpreted as: “the width value of the first sub-assist pattern is greater than that of the second sub-assist patter”.
In re Claim 11: Claim 11 recites in lines 6-7: “a second distance between two of the plurality of sub-assist patterns is equal to a third distance between two of the plurality of sub-patterns of the second pattern”. The recitation is unclear for the same reason that is stated for Claim 7 and appropriate correction is required.
For this Office Action, lines 6-7 were interpreted as: “a second distance between adjacent two of the plurality of sub-assist patterns is equal to a third distance between adjacent two of the plurality of sub-patterns of the second pattern”.
In re Claim 13: Claim 13 recites (lines 4-6): “the second pattern and the assist pattern comprise respective one or more lines and are narrow patterns with respective second and third widths that are less than the first width of the first pattern”. The recitation is unclear, since leads to a question – what are narrow – patterns or the lines?
Appropriate correction is required to clarify the claim language.
For this Office Action, based on the specification of the application, the above recitation was interpreted as: “the second pattern comprises lines each having a second width and the assist pattern comprises lines each having a third width, and each of the second width or the third width is less than the first width”.
In re Claim 16: Claim 16 in lines 4-5 contains a limitation that is unclear for the same reason that is stated for Claim 7; for this Office Action, the limitation of lines 4-5 was interpreted as: “a distance between any two adjacent sub-assist patterns is equal to a distance between any two adjacent sub-patterns”.
In re Claim 17: Claim 17 recites: “the first pattern further comprises a portion adjacent to the assist pattern in a plan view and a second portion that is adjacent the second pattern and spaced apart from the assist pattern”. The recitation is unclear, since contradicts with the specification of the application, teaching (paragraph 0033 of the published application; see also Figs. 1 and 2 showing elements numbers) that a second portion (20-1c) of the first pattern (20-1) is spaced apart from (not adjacent) the second pattern 30-1. Moreover, Fig. 2 shows that the second portion 20-1c at one point is in contact with the assist pattern 40-1, e.g., not really separated.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above recitation was interpreted as: “the first pattern further comprises a portion adjacent to the assist pattern in a plan view”.
In re Claim 18: Claim 18 recites: “wherein the second metal wiring pattern area comprises a second pattern that is spaced apart from the first pattern in a first direction and the second pattern comprises a plurality of sub-patterns comprising a plurality of lines spaced apart from each other in a second direction perpendicular to the first direction, wherein, the first metal wiring pattern area comprises an assist pattern that is between the first pattern and the second pattern in the first direction, wherein the assist pattern comprises a plurality of sub-assist patterns comprising a plurality of lines in parallel with the plurality of sub-patterns of the second pattern in the first direction, and spaced apart from each other in the second direction”. The recitation is unclear with respect to “first and second directions”. 
If (based on Fig. 1) Y is a first direction and X is a second direction, the above limitations of Claim 18 shall be cited as: “wherein the second metal wiring pattern area (AR-2) comprises a second pattern (30-1) that is spaced apart from the first pattern (20-1, or its part 20-1a, shown in Fig. 2) in a first direction (Y)  and the second pattern (30-1) comprises a plurality of sub-patterns (30-1a, 30-1b, as in Fig. 2) being a plurality of lines spaced apart from each other in a first direction (Y), wherein, the first metal wiring pattern area (AR-1) comprises an assist pattern (40-1) that is between the first pattern (20-1a) and the second pattern (30-1) in the first direction (Y), wherein the assist pattern (40-1) comprises a plurality of sub-assist patterns (40-1a, 40-1b, 40-1c, as in Fig. 2) being a plurality of lines in parallel with the plurality of sub-patterns of the second pattern 40-1 extending in the second direction (X), and spaced apart from each other in the first direction (Y)”.
Appropriate corrections/clarifications are required.
In re Claim 19: Claim 19 recites: “one end of each of the plurality of sub-patterns of the second pattern is arranged in a zigzag pattern in the second direction”. The recitation is unclear for two reasons: First, the current application does not teach that one end of each sub-pattern is arranged in a zigzag pattern, and second, a direction, in which one may see a zigzag pattern (see Fig. 1), is more likely the same direction in which the assist pattern 40-1 separates the second pattern 30-1 from the first pattern 20-1a, e.g., the first direction (in accordance with Claim 18).
Appropriate correction is required to clarify the claim language.
For this Office Action, the above limitation was interpreted as: “one side ends of the plurality of sub-patterns of the second patterns are arranged in a zigzag pattern in the first direction”.
In re Claim 20: Claim 20 is rejected under 35 U.S.C. 112(b) due to dependency on Clam 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As far as Claims are understood, Claims 1, 3, 4, 6, 9, 12, 14, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida et al. (US 2017/0263550). 
In re Claim 1, Nishida teaches a semiconductor device comprising (Fig. 10A and Annotated Fig. 10A):
a first metal wiring pattern area – as external area of the device – 1- in Annotated Fig. 10A; and
a second metal wiring pattern area – as internal area of the semiconductor device – 2 - in Annotated Fig. 10A that does not overlap the first metal wiring pattern area 1 in a plan view (paragraph 0052),
wherein the first metal wiring pattern area 1 comprises a first (metal) pattern SR/SC2 (paragraphs 0050, 0051, 0111),
Annotated Fig. 10A

    PNG
    media_image1.png
    325
    446
    media_image1.png
    Greyscale

wherein the second metal wiring pattern area 2 comprises a second pattern ML (paragraph 0044) that is spaced apart from the first pattern SR/SC2 and comprises one or more (metal) lines ML (paragraph 0050),
wherein the first metal wiring pattern area 1 comprises an assist pattern SC1 comprising one or more lines,
wherein the assist pattern SC1 is spaced apart from the second pattern ML, is parallel with the second pattern, and is between the first pattern – its part SR - and the second pattern ML, and
wherein one end of the assist pattern SC1 is connected to the first pattern – two ends of each SC1 line are connected to portion SC2 of the first pattern SR/SC2, which incorporates a limitation of Claim 1 – where two ends are connected – one end is connected as well.
In re Claim 3, Nishida teaches the semiconductor device of Claim 1, wherein (Figs. 10 and Annotated Fig. 10)  
the first pattern SR/SC2 has an inner circumference (as a surface closer to ML), and wherein 
another end (e.g., “the end”, in accordance with the claim interpretation) of the assist pattern SC1 is connected (paragraph 0111) to the inner circumference of the first pattern.
In re Claim 4, Nishida teaches the semiconductor device of Claim 1, wherein (Fig. 10A and Annotated Fig. 10A) 
the first pattern SR/SC2 has an inner circumference – as surfaces of SR and SC2 that are closer to ML, and wherein 
one end of the second pattern ML is spaced apart from the inner circumference of the first pattern.
In re Claim 6, Nishida teaches the semiconductor device of Claim 1, wherein (Fig. 10A, Annotated Fig. 10A) 
the first pattern comprises a block – as a rectangular with sides SR and SC2, wherein 
the assist pattern comprises a plurality of sub-assist patterns SC1 that are spaced apart from each other, and wherein 
the second pattern comprises a plurality of sub-patterns ML spaced apart from each other.
In re Claim 9, Nishida teaches the semiconductor device of Claim 6 as cited above, wherein (Fig. 10A) 
a second width of ones of the plurality of sub-assist patterns SC1 is equal to a third width of ones of the plurality of sub-patterns of the second pattern ML (when a width of each of SR, SC1, and ML is equal to a minimal line width La, paragraphs 0116, 0050, 0111), and wherein 
a fourth distance between two of the plurality of sub-assist patterns SC1 is greater than a third distance between two of the plurality of sub-patterns ML of the second pattern.
In re Claim 12, Nishida teaches a semiconductor device comprising (Fig. 10A and Annotated Fig. 10A):
a first metal wiring pattern area – a peripheral device area 1 (in Annotated Fig. 10A), including sides of ring SR and SC2 and wirings SC1 (paragraphs 0050, 0051, 0111 - on metal); and
a second metal wiring pattern area – an internal area 2 (in Annotated Fig. 10A, and paragraph 0044 - on metal) that does not overlap the first metal wiring pattern area in a plan view and comprises a second pattern comprising one or more lines ML,
wherein the first metal wiring pattern area 1 comprises:
a first sub-pattern area comprising a first pattern SR/SC2; 
and a second sub-pattern area SC1 that is adjacent to the first sub-pattern area SR/SC2, wherein 
the second sub-pattern area comprises an assist pattern comprising ones or more lines SC1 that are in parallel with the second pattern ML and are connected to the first pattern SR/SC2 (paragraph 0111).
In re Claim 14, Nishida teaches the semiconductor device of Claim 12, wherein (Fig. 10A and Annotated Fig. 10A) the second sub-pattern area SC1 and the second metal wiring pattern area ML are each line and space pattern areas that comprise lines that are spaced apart from one another. 
In re Claim 15, Nishida teaches the semiconductor device of Claim 12, wherein (Fig. 10A and Annotated Fig. 10A)
the second pattern comprises a plurality of sub-patterns ML spaced apart from each other, and wherein 
the assist pattern comprises a plurality of sub-assist patterns SC1 spaced apart from each other.
In re Claim 18, Nishida teaches a semiconductor device comprising (Fig. 10A and Annotated Fig. 10A):
a first metal wiring pattern area 1 (as in Annotated Fig. 10A), e.g., an area close to and including a perimeter of the device (paragraph 0050, 0051, 0111 - on metal); and
a second metal wiring pattern area 2 (as in Annotated Fig. 10A), e.g., an internal area of the device (paragraph 0044 - on metal) that does not overlap the first metal wiring pattern area 1 in a plan view, 
wherein the first metal wiring pattern area 1 comprises a first pattern – a rectangular with sides SR and SC2,
wherein the second metal wiring pattern area 2 comprises a second pattern (of several lines ML) that is spaced apart from the first pattern in a first direction Y and the second pattern comprises a plurality of sub-patterns ML comprising a plurality of lines spaced apart from each other in a second direction perpendicular to the first direction (e.g., “in the first direction”, in accordance with the claim interpretation),
wherein, the first metal wiring pattern area 1 comprises an assist pattern SC1 (paragraph 0111) that is between the first pattern – its sides SR - and the second pattern ML in the first direction,
wherein the assist pattern comprises a plurality of sub-assist patterns comprising a plurality of lines SC1 - above and under ML (as in Fig. 10A) - in parallel with the plurality of sub-patterns of the second pattern ML in the first direction (e.g., in “a second direction”, in accordance with the claim interpretation), and spaced apart from each other in the second direction (e.g., “in the first direction”, in accordance with the claim interpretation) and,
wherein the plurality of sub-assist patterns SC1 are connected to the first pattern – top SR – through SC2 (paragraph 0111).
In re Claim 20, Nishida teaches the semiconductor device of Claim 18, wherein (Fig. 10A and Annotated Fig. 10A) 
the first pattern comprises a first inner circumference – an inner surface of SR - in the first direction and a second inner circumference – an inner surface of SC2 - in the second direction, wherein 
one end of the second pattern ML is spaced apart from the second inner circumference, and wherein 
one end of ones of the plurality of sub-assist patterns SC1 is connected to the second inner circumference. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claims 2, 5, 7-8, 10-11, 13, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida. 
In re Claims 2 and 13, Nishida teaches the semiconductor devices of Claims 1 and 12 as cited above, wherein (Figs. 10A and Annotated Fig. 10A) 
the first pattern SR/SC2 comprises a (block) pattern with a first width, and wherein 
the second pattern ML and the assist pattern SC2 are patterns with respective second and third widths.
For the embodiment of Fig. 10A, Nishida does not teach that the first pattern is a wide pattern and that the second and third widths are less than the first width of the first pattern. However, per Nishida, using wire SC1 near SR is equivalent to a wide SR of embodiment of Fig. 8A (paragraphs 0094, 0111). Nishida further teaches (paragraph 0116) that although only one SC1 is created near SR (in Figs. 10), sometimes, it is desirable to have a wider shielding ring with three or more lines SC1 near each SR. 
Combining all information of Nishida on the shielding ring, one of ordinary skill in the art before filing the application may choose a shield with three SC1 near each SR (when needed) and may substitute a combination of one SR with an adjacent SC1 with one wide SR and two SC1, since their shielding functions would be the same: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.. With the last modification, one of ordinary skill in the art before filing the application would create a structure in which each of the second and third widths are less than the first width. 
In re Claims 5 and 19, Nishida teaches the semiconductor devices of Claims 1 and 18 as cited above. 
Nishida further teaches (Figs. 10A and Annotated Fig. 10A), that
the second pattern comprises a plurality of sub-patterns ML spaced apart from each other (in a/the first direction Y), 
wherein respective first ends of ones of the plurality of sub-patterns are collinear.
For the embodiment of Fig. 10A, Nishida does not teach that first ends of the plurality of sub-patterns are arranged in a zigzag pattern, but he teaches a zigzag pattern for ends of wirings ML in the embodiment of Fig. 4.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Nishida device of embodiment of Fig. 10A and creating the second sub-patterns ML such that respective first ends of these patterns are arranged in a zigzag pattern, if such shapes of the sub-patterns ends are preferable for the manufacturer: In accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that changes in shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 
In re Claim 7, Nishida teaches the semiconductor device of Claim 6 as cited above. 
For the embodiment of Fig. 10A, Nishida, does not teach that a first distance between the first pattern and a sub-assist pattern of the plurality of sub-assist patterns that is closest to the first pattern is greater than a second distance between ones of the plurality of sub-assist patterns – it is, obviously, small, not greater. However, Nishida teaches (paragraph 0116) that instead of one assist pattern near each SR layer, some applications requires three or more.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the structure of Fig. 10A and to substitute a single SC1 near a top SR layer with three SC1 spaced apart from each other and to substitute a single SC1 near a bottom SR layer with three other SC1 spaced apart from each other, wherein such modification is required for a specific application. 
With this modification, one of ordinary skill in the art before filing the application may choose a ratio of the first distance to the second distance of Claim 7 being equal to one, greater than one or smaller than one, e.g., one of the possible solutions would be exactly as Claim 7 requires. However, in accordance with MPEP 2144.04.IV. A, a ratio of dimensions(or a change in proportions) is not patentable, since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not viewed as being patentably distinct from the prior art device, since such a modification would have involved a mere change in the size. See In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
In re Claims 8 and 16, Nishida teaches the semiconductor devices of Claims 6 and 15 as cited above. 
	Nishida also teaches (Fig. 10A and Annotated Fig. 10A) that widths of ones of the plurality of sub-assist patterns SC1 is equal to respective widths of ones of the plurality of sub-patterns ML (when each of them is equal to a minimal line width La, paragraphs 0116, 0050, 0111). 
	For the embodiment of Fig. 10A, Nishida does not teach that a distance between two of the plurality of sub-assist patterns is equal to a distance between two of the plurality of sub-patterns – it is not equal, but greater.
However, Nishida teaches (paragraph 0116) that instead of one sub-assist pattern near each SR layer, some applications requires three or more.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the structure of Fig. 10A and to substitute a single SC1 near a top SR layer with three SC1 spaced apart from each other and to substitute a single SC1 near a bottom SR layer with three other SC1 spaced apart from each other, wherein such modification is required for a specific application. 
With this modification, one of ordinary skill in the art before filing the application may choose a distance between adjacent two of sub-assist pattern being the same as the distance between adjacent two sub-pattern, for the manufacturing simplicity. However, the above limitation of Clam 18 is not considered to be patentable: In accordance with MPEP 2144.04.IV. A, a ratio of dimensions(or a change in proportions) is not patentable, since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not viewed as being patentably distinct from the prior art device, since such a modification would have involved a mere change in the size. See In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
In re Claim 10, Nishida teaches the semiconductor device of Claim 6 as cited above.
Nishida further teaches (Fig. 10A and Annotated Fig. 10A), a fifth width of ones of the plurality of sub-assist patterns SC1 and a third width of ones of the plurality of sub-patterns of the second pattern ML. Nishida does not teach (at least, explicitly) that the fifth width is greater than the third distance. However, this ratio-related limitation is not considered to be patentable by the MPEP: In accordance with MPEP 2144.04.IV. A, a ratio of dimensions(or a change in proportions) is not patentable, since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not viewed as being patentably distinct from the prior art device, since such a modification would have involved a mere change in the size. See In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). 
For the embodiment of Fig. 10A, Nishida does not teach that a second distance between two of the plurality of sub-assist patterns is equal to a third distance between two of the plurality of sub-patterns of the second pattern – the second distance is greater than the third, and for this embodiment, the distances cannot be practically made equal.
However, Nishida teaches (paragraph 0116) that instead of one sub-assist pattern near each SR layer, some applications requires three or more.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the structure of Fig. 10A and to substitute a single SC1 near a top SR layer with three SC1 spaced apart from each other and to substitute a single SC1 near a bottom SR layer with three other SC1 spaced apart from each other, wherein such modification is required for a specific application. 
With this modification, one of ordinary skill in the art before filing the application may choose a distance between adjacent two of sub-assist pattern being the same as the distance between adjacent two sub-pattern, for the manufacturing simplicity. However, the above limitation of Clam 10 is not considered to be patentable: In accordance with MPEP 2144.04.IV. A, a ratio of dimensions(or a change in proportions) is not patentable, since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not viewed as being patentably distinct from the prior art device, since such a modification would have involved a mere change in the size. See In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).

In re Claim 11, Nishida teaches the semiconductor device of Claim 6 as cited above.
Nishida does not teach that sixth widths of ones of the plurality of sub-assist patterns are different from each other and that the sixth widths of the ones of the plurality of sub-assist patterns are greater than a third width of ones of the plurality of sub-assist patterns. However, the above limitations are not considered to be patentable: In accordance with MPEP 2144.04.IV. A, a ratio of dimensions (or a change in proportions) is not patentable, since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not viewed as being patentably distinct from the prior art device, since such a modification would have involved a mere change in the size. See In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). 
For the embodiment of Fig. 10A, Nishida does not teach that a second distance between two of the plurality of sub-assist patterns is equal to a third distance between two of the plurality of sub-patterns of the second pattern, and one of ordinary skill in the art cannot create such ratio for the cited embodiment, since sub-assist patterns are disposed at two opposite sides of the second pattern.
However, Nishida teaches (paragraph 0116) that instead of one sub-assist pattern near each SR layer, some applications requires three or more.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the structure of Fig. 10A and to substitute a single SC1 near a top SR layer with three SC1 spaced apart from each other and to substitute a single SC1 near a bottom SR layer with three other SC1 spaced apart from each other, wherein such modification is required for a specific application. 
With this modification, one of ordinary skill in the art before filing the application may choose a distance between adjacent two of sub-assist pattern being the same as the distance between adjacent two sub-pattern, for the manufacturing simplicity. However, the above limitation of Clam 10 is not considered to be patentable: In accordance with MPEP 2144.04.IV. A, a ratio of dimensions(or a change in proportions) is not patentable, since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not viewed as being patentably distinct from the prior art device, since such a modification would have involved a mere change in the size. See In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
In re Claim 17, Nishida teaches the semiconductor device of Claim 13 as cited above.  
Nishida further teaches (Fig. 10A and Annotated Fig. 10A) that first pattern further comprises a portion SC2 adjacent to the assist pattern SC1 in a plan view and a second portion that is adjacent the second pattern but spaced apart from the assist pattern (e.g., in accordance with the claim interpretation, the last interpretation is omitted).

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 08/26/22